         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 1 of 33



1                                                   Honorable Richard A. Jones
2
3
4
5
6
                           IN THE UNITED STATES DISTRICT COURT
7                    IN AND FOR THE WESTERN DISTRICT OF WASHINGTON
8
9
                                                     CASE NO. 2-15-CV-01710-RAJ
10
     BRETT DURANT, On Behalf of
11   Himself and all other similarly situated,       UNOPPOSED MOTION FOR AN
                                                     ORDER PRELIMINARILY
12
                                      Plaintiffs,    APPROVING CLASS ACTION
13                                                   SETTLEMENT, AMENDING THE
            vs.                                      CLASS DEFINITION FOR
14
                                                     SETTLEMENT PURPOSES,
15   STATE FARM MUTUAL AUTOMOBILE                    APPROVING AMENDED NOTICE
     INSURANCE COMPANY, a foreign                    TO CLASS, ORDERING A STAY,
16
     automobile insurance company,                   AND SETTING CRITICAL DATES,
17                                                   INCLUDING FINAL APPROVAL
                                      Defendant.     HEARING DATE
18
19                                                   NOTE ON MOTION CALENDAR:
                                                     October 26, 2018
20
21
22
23
24
25
26
27
28
29
30
      MOTION FOR PRELIMINARY APPROVAL --i                      VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ c
                                                                    A Professional Service Corporation
                                                                         721 45th Street N.E.
                                                                       Auburn, WA 98002-1381
                                                                 (253) 859-8899 • Fax (866) 947-4646
           Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 2 of 33



1                                                     TABLE OF CONTENTS
2
     TABLE OF CONTENTS…..............................................................................                       ii
3
     TABLE OF AUTHORITIES………………………………………………..                                                                               iv
4
5    MOTION….....................................................................................................           1
6
               I.         RELIEF REQUESTED…………………………………….                                                                   1
7
               II.        FACTUAL BACKGROUND......................................................                          2
8
9                         A. Nature of the Case…………………………………………..                                                           2
10
                          B. Procedural History…………………………………………..                                                           3
11
                          C. Settlement Negotiations and Overview of the Settlement…… 5
12
13                        D. Summary of the Proposed Settlement………………………..                                                  6
14
               III.       ARGUMENT…………………………………………………….                                                                     9
15
                          A. The Proposed Settlement Satisfies the Criteria for Preliminary
16
                             Approval ……………………………………………………. 9
17
                          B. The Settlement is the Result of a Thorough, Rigorous, and an
18
                             Adversarial Process…………………………………………. 10
19
                          C. The Settlement Merits Preliminary Approval and Class Members
20
                             Should be Given Notice and an Opportunity to be Heard
21                           Concerning the Terms of the Settlement…………………….. 11
22
                          D. The Class Definition Should Be Amended Per the
23                           Settlement Agreement………………………………………… 15
24
                          E. Plaintiffs’ Requested Attorney Fees and Class Representatives
25                           Incentive Award are Fair and Reasonable……………………. 15
26
                               1. Class Counsel Attorney Fees and Costs………………….                                             15
27
                                    a. The Results Achieved……………………………….                                                    18
28
29                                  b. Benefits Outside the Class…………………………… 19
30
      MOTION FOR PRELIMINARY APPROVAL --ii                                                       VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ           c
                                                                                                       A Professional Service Corporation
                                                                                                           721 45th Street N.E.
                                                                                                         Auburn, WA 98002-1381
                                                                                                   (253) 859-8899 • Fax (866) 947-4646
        Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 3 of 33



1                          c. Complexity of Class……………………………..                           19
2
                           d. Counsels’ Skill, Experience and Effort ………….               20
3
                           e. Additional Factors…………………………………                            21
4
5                      2. Incentive Award for the Class Representative…………… 21
6
                   F. Members of the Class Should be Given an Opportunity to
7                     Request Exclusion……………………………………………                                 22
8
                   G. The Proposed Notice Satisfies Rules 23(D) and (E) and
9                     Due Process…………………………………………………                                     23
10
           IV.     PROPOSED SCHEDULE OF EVENTS ……………………….                                25
11
           V.      PROPOSED STAY …………………………………………….                                      26
12
13        VI.      CONCLUSION…………………………………………………                                         26
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
     MOTION FOR PRELIMINARY APPROVAL --iii                      VAN SICLEN, STOCKS & FIRKINS
     CASE NO. 2-15-CV-01710 -RAJ c
                                                                    A Professional Service Corporation
                                                                         721 45th Street N.E.
                                                                       Auburn, WA 98002-1381
                                                                 (253) 859-8899 • Fax (866) 947-4646
            Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 4 of 33



1
                                                            TABLE OF AUTHORITIES
2
     Cases
3
4
     Ambaugh v. French, 167 Wn. 2d 167 (2009) .............................................................................. 13
5
6    Arthur V. Sallie Mae, Inc., No. C10-0198JLR, 2012 WL 90101 at *9 (W.D. Wash. Jan. 10,
       2012) ........................................................................................................................................ 11
7
8    Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980)................................................................. 16
9    Boyd v. Bank of Am. Corp., No SACV 13-0561 DOC, 2014 WL 6473804 at *10 (C.D. Cal. Nov.
10     18, 2014)) ................................................................................................................................. 21
11   Churchill Vill. LLC v. GE, 361 F.3d 566, 576 (9th Cir. 2004) ......................................... 11, 23, 24
12
     Class Plaintiffs v. Seattle,
13      955 F.2d 1268, 1276 (9th Cir. 1992) ......................................................................................... 9
14
     Colesberry v. Ruiz Food Prods., Inc., No. 04-5516, 2006 WL 1875444 at *7 (E.D. Cal. June 30,
15     2006) ........................................................................................................................................ 23
16
17   Daly v. Unitrin, Inc., 2008 U.S. Dist. LEXIS 46112 (E.D. Wash. June 11, 2008) ...................... 13
18
     Dees v. Allstate, 993 F. Supp. 1299, 1310 (W.D. Wash. 2013) ................................................... 13
19
20
     Fischel v. Equitable Ife Assur. Soceity of U.S., 307 F.3d 997, 1006 (9th Cir. 2002).................... 16
21
22   Franks v. Kroger Co., 649 F.2d 1216, 1222-23 (6th Cir. 1981) ................................................... 23
23   Handschu v. Special Servs. Div., 787 F.2d 828, 833 (2d Cir. 1986) ........................................... 23
24
     Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co.,
25     105 Wn.2d 778, 719 P.2d 531 (1986) ..................................................................................... 13
26
     Hensley v. Eckerhart, 461 U.S. 424, 436 (1983) ......................................................................... 18
27
28   Ikuseghan v. Multicare Health Sys., No. C14-5539 BHS, 2016 WL 4363198 at *3 (W.D. Wash.
       Aug. 16, 2016) ......................................................................................................................... 22
29
30   In re Activision Sec. Litig., 723 F. Supp. 1373, 1378 (N.D. Cal. 1989) ...................................... 16
      MOTION FOR PRELIMINARY APPROVAL --iv                             VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ              c
                                                                                                               A Professional Service Corporation
                                                                                                                  721 45th Street N.E.
                                                                                                                Auburn, WA 98002-1381
                                                                                                          (253) 859-8899 • Fax (866) 947-4646
            Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 5 of 33



1
     In re Apple Computer, Inc. Derivative Litig., No. C06-4128 JF (HRL), 2008 WL 4820784 at *4
2
        (N.D. Cal. Nov. 5, 2008) .......................................................................................................... 20
3
     In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011).................... 16, 17
4
5    In re Cathode Ray Tube (CRT) Antitrust Litig., No. 1917, 2016 WL 4126533 at *5 (N.D. Cal.
        Aug. 3, 2016) .......................................................................................................................... 20
6
7    In re MetLife Demutualization Litig., 689 F. Supp. 2d 297, 356 (E.D.N.Y. 2010) ............... 16, 23
8
     In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1046 (N.D. Cal. 2008) ............................. 16
9
     In re Pacific Enterprises Securities Litigation, 47 F.3d 373, 377 (9th Cir. 1995) ...................... 11
10
11   In re Wash. PUb. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1300 (9th Cir. 1994) ................. 16
12
13   Linney v. Cellular Alaska P'ship,
       151 F.3d 1234, 1238 (9th Cir. 1998) .................................................................................... 9, 14
14
15   Mendoza v. United States, 623 F.2d 1338, 1352 (9th Cir. 1980).................................................. 24
16
     Mullane v. Cent. Hanover Bank & Trust Co., 339 U.W. 306, 314 (1950) .............................. 9, 24
17
     Nat'l Rural Telecommunications Coop. v. DIRECTTV, Inc.,
18
       221 F.R.D. 523, 525 (C.D. Cal. 2004) ....................................................................................... 9
19
     NVIDIA Corp., 2008 WL 5382544 at *2 ..................................................................................... 11
20
21   Officers for Justice v. Civil Serv. Comm'n, 688 F.2d 615, 625 (9th Cir. 1982) ............................ 11
22
     Reichl v. State Farm Mut. Auto. Ins. Co., 75 Wn. App. 452, 457-458 (1994) ............................ 12
23
     Rodriguez v. W. Publ'g Corp., 563 F.3d 948, 958-59 (9th Cir. 2009) .......................................... 22
24
25   Satchell v. Fed. Express Corp., No. C03-2659 SI, 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13,
       2007) ........................................................................................................................................ 10
26
27   Santos v. Camacho, No. 04-00006, 2007 WL 81868 at *7 (D. Guam Jan. 9, 2007) ................... 23
28
     Syed v. M-I LLC, No. 1:14-742 WBS BAM, 2016 WL 310135, at *9 (E.D. Cal. Jan. 26, 2016)
29     .................................................................................................................................................. 16
30
      MOTION FOR PRELIMINARY APPROVAL --v                                                                  VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ               c
                                                                                                                 A Professional Service Corporation
                                                                                                                     721 45th Street N.E.
                                                                                                                   Auburn, WA 98002-1381
                                                                                                             (253) 859-8899 • Fax (866) 947-4646
            Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 6 of 33



1
     T-Mobile USA Inc. v. Selective Ins. Co. of America, 2017 U.S. Dist. LEXIS 99857 (W.D. Wash.
2
       June 27, 2017) ......................................................................................................................... 12
3
     T-Mobile USA Inc. v. Selective Ins. Co. of America, 2017 U.S. Dist. LEXIS 174501 (W.D.
4
       Wash. Oct. 19, 2017) .............................................................................................................. 12
5
     Torrisi v. Tucson Elec. Power Co, 8 F.3d 1370, 1374-75 (9th Cir. 1993) ................................... 26
6
7    Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1050 (9th Cir. 2002) .................................. 16, 17, 18
8
     Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. 2541, 2561 (2011) .................................................... 12
9
     Wilson v. Venture Fin. Grp., Inc., No. C09-5768BHS, 2011 WL 219692, at *2 (W.D. Wash.
10
       Jan. 24, 2011) ........................................................................................................................... 10
11
     Young v. Polo Retail, LLC, No. C-02-4546 VRW, 2006 WL 3050861 at *5 (N.D. Cal. Oct. 25,
12
       2006) .................................................................................................................................... 9, 10
13
14
15   Rules
16
     FRCP 23 ................................................................................................................................. 23, 24
17
18   FRCP 23(c)(2)(B) ........................................................................................................................ 22

19   FRCP 23(e) .............................................................................................................................. 1, 23
20
     FRCP 23(e)(1) .............................................................................................................................. 23
21
22   FRCP 23(f) ..................................................................................................................................... 4

23
24
     Washington Administrative Code
25
26   WAC 284-30-395 .......................................................................................................................... 5

27   WAC 284-30-395(1) ........................................................................................................... 2, 3, 20
28
     Other
29
30   7B Federal Practice & Procedure, §797.6 (3d ed. 2015) ............................................................ 23
      MOTION FOR PRELIMINARY APPROVAL --vi                                                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ              c
                                                                                                              A Professional Service Corporation
                                                                                                                  721 45th Street N.E.
                                                                                                                Auburn, WA 98002-1381
                                                                                                          (253) 859-8899 • Fax (866) 947-4646
           Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 7 of 33



1
     Manual for Complex Litigation, Second § 30.44 (1985) .............................................................. 9
2
3    Manual for Complex Litigation, Fourth § 14.121 (2004) ........................................................... 17
4
     Newberg on Class Actions, § 11.25 (1992) ................................................................................. 10
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
      MOTION FOR PRELIMINARY APPROVAL --vii                                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ        c
                                                                                               A Professional Service Corporation
                                                                                                   721 45th Street N.E.
                                                                                                 Auburn, WA 98002-1381
                                                                                           (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 8 of 33



1                                           I. RELIEF REQUESTED
2
            Plaintiff Brett Durant (“Plaintiff”) and defendant State Farm Mutual Automobile
3
     Insurance Company (“State Farm”; Plaintiff and State Farm collectively the “Parties”) have
4
5    entered into a Settlement Agreement and Release dated September 28, 2018 (the “Agreement”)
6
     to resolve all claims in this Litigation for the amount of $18,500,000.00 on the terms set forth in
7
     the Agreement (the “Class Action Settlement”). See Exhibit A to the Dec. of Firkins.
8
9           Pursuant to Federal Rule of Civil Procedure 23(e), Plaintiff now moves for entry of the
10
     proposed    order,   submitted    herewith,   which:    (1)   grants preliminary approval of                the
11
     proposed Class Action Settlement; (2) amends the class definition for settlement purposes as set
12
13   forth in the Agreement (the “Settlement Class”) and certifies the Settlement Class; (3) approves
14
     the form and manner of Notice to Settlement Class members of the Class Action and Class
15
     Action Settlement (the “Notice”) and directs the dissemination of the Notice; (4) sets important
16
17   dates including an opt-out deadline, and a deadline to file objections, if any, to the Class Action
18
     Settlement; (5) approves the retention of Rust Consulting, Inc. as Settlement Administrator; (6)
19
     schedules a date and time for a Final Approval Hearing to consider final judicial approval of the
20
21   proposed Class Action Settlement; and (7) orders a stay of all deadlines, dates and proceedings
22
     unrelated to the Class Action Settlement pending the Final Approval Hearing.
23
            Plaintiff submits that the proposed settlement is a good result for the Settlement
24
25   Class and should be preliminarily approved. The settlement, which was achieved after a
26
     comprehensive pre-discovery investigation by Settlement Class Counsel, significant formal
27
     discovery, analysis by expert consultants, aggressive motion practice, class certification, an
28
29   appeal of class certification, resolution of certified questions by the Washington State Supreme
30
      MOTION FOR PRELIMINARY APPROVAL --1                               VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                            A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 9 of 33



1    Court, and mediator-assisted settlement negotiations, provides a present recovery for
2
     the Settlement Class in the face of challenges to any recovery after continued litigation and trial.
3
     In consideration for the payment of $18,500,000.00, the settlement will result in the dismissal of
4
5    the Complaint for Damages, filed on April 9, 2014 (the “Complaint”) with prejudice, and a
6
     release of claims against State Farm. For the reasons set forth herein, Plaintiff respectfully
7
     requests that the Court grant this motion.
8
9                                     II. FACTUAL BACKGROUND
10
        A. Nature of the Case
11
            This class action arises from a state insurance regulation, promulgated in 1997, which
12
13   states that there are only four reasons for which an insurer may deny, limit or terminate PIP
14
     coverage: if treatment is not reasonable, necessary, related to the accident, or incurred within
15
     three years of the accident. WAC 284-30-395(1). The regulation declares: “these are the only
16
17   grounds for denial, limitation, or termination” of PIP benefits. Id. (emphasis added). State Farm
18
     has a clause in the PIP coverage provision of its Washington state auto policy, which requires
19
     that treatment be “essential in achieving maximum medical improvement” (MMI standard).
20
21   Relying on this policy provision, Plaintiff alleges that State Farm systematically adjusted PIP
22
     claims almost exclusively on the MMI standard, and thereby violated Washington insurance
23
     regulations in doing so.
24
25          Brett Durant, the class representative, was a State Farm insured. His PIP coverage for
26
     chiropractic and massage therapy was terminated by State Farm on the basis that his
27
     chiropractor had given an MMI date in response to a form letter inquiry from State Farm. After
28
29   chiropractic and massage benefits were terminated, the chiropractor indicated to State Farm that
30
      MOTION FOR PRELIMINARY APPROVAL --2                               VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ c
                                                                             A Professional Service Corporation
                                                                                  721 45th Street N.E.
                                                                                Auburn, WA 98002-1381
                                                                          (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 10 of 33



1    Mr. Durant needed additional treatment from time to time for injury-related exacerbations, to
2
     maintain function, and to reduce pain. Despite this indication by Mr. Durant’s chiropractor,
3
     State Farm denied chiropractic and massage therapy bills after the MMI date, on the basis that
4
5    treatment was not essential in achieving MMI. State Farm rejected the argument that coverage
6
     was required under WAC 284-30-395(1) because there was no finding that the treatment was
7
     not reasonable, necessary or related.
8
9       B. Procedural History
10
            In April 2014, Plaintiff filed his Complaint in this case in state court. Plaintiff alleged
11
     claims for breach of contract, bad faith, and statutory claims for violation of Washington’s
12
13   Consumer Protection Act (“CPA”) and Insurance Fair Conduct Act (“IFCA”). He also sought
14
     emotional distress, “pain and suffering” and treble damages under his statutory claims, and
15
     certification of a class of all Washington insureds whose PIP benefits were denied, terminated or
16
17   limited on the ground that they had reached MMI.
18
            State Farm moved to dismiss the state court Complaint on the ground that its
19
     consideration of MMI could not support liability, because, while the regulation did not define
20
21   “necessary,” its policy did—in terms of MMI. In support of that motion, State Farm recounted
22
     the policy form filing and approval history. State Farm additionally sought dismissal under a
23
     theory that Mr. Durant had failed to exhaust his administrative remedies. The state court denied
24
25   State Farm’s motion.
26
            Extensive discovery was conducted, and the Plaintiff learned that claims involving MMI
27
     non-payments could be ascertained through the use of three Reason Codes—SF 546, SF 536 and
28
29   SF 537.
30
      MOTION FOR PRELIMINARY APPROVAL --3                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                           A Professional Service Corporation
                                                                                721 45th Street N.E.
                                                                              Auburn, WA 98002-1381
                                                                        (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 11 of 33



1           State Farm produced 60 randomly selected sample claim files involving those Reason
2
     Codes, which consisted of more than 60,000 pages. The Plaintiff hired two experts to review
3
     the claim files and evaluate the amounts of allegedly improperly denied PIP claims, or damages.
4
5           Plaintiff then moved for class certification in state court. State Farm opposed Plaintiff’s
6
     motion on numerous grounds. Because the motion for class certification revealed that the
7
     claims exceeded $8,000,000.00 in potential damages, State Farm removed the case to federal
8
9    court pursuant to CAFA. The Plaintiff opposed removal. This Court denied the Plaintiff’s
10
     motion to remand. Thereafter, the Plaintiff renewed its motion for class certification in federal
11
     court. The District Court granted Plaintiff’s class certification motion on March 9, 2017. The
12
13   District Court also appointed Class Counsel.
14
            Subsequent to class certification, and after a series of motions, the District Court then
15
     certified two questions to the Washington Supreme Court, which accepted review.
16
17          Meanwhile, State Farm moved for reconsideration of the class certification ruling. The
18
     District Court denied reconsideration but ordered the parties to stipulate to “narrower language”
19
     for the class definition. State Farm filed an FRCP 23(f) petition for review of the Court’s order
20
21   on class certification with the Ninth Circuit Court of Appeals. The appeal was rejected.
22
            The parties thereafter stipulated to the following revised class definition which includes
23
     only two Reason Codes (SF546 and SF537):
24
25          State Farm insureds in the state of Washington who, from April 19, 2008 to the
            present, had a Personal Injury Protection (PIP) claim for medical or hospital
26
            benefits denied, terminated or limited by State Farm Mutual Automobile
27          Insurance Company (State Farm) on the grounds that they had reached Maximum
            Medical Improvement, using an Explanation of Review form referencing Reason
28
            Codes SF546 or SF537.
29
30
      MOTION FOR PRELIMINARY APPROVAL --4                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                           A Professional Service Corporation
                                                                                721 45th Street N.E.
                                                                              Auburn, WA 98002-1381
                                                                        (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 12 of 33



1             In June 2018, the Washington Supreme Court issued its opinion holding that MMI did
2
     not comport with WAC 284-30-395. In issuing its ruling, the Washington Supreme Court found
3
     that the OIC’s prior approval of State Farm’s MMI language did not prevent it from finding the
4
5    language violated the OIC’s regulation.
6
              Subsequently, the District Court issued an order approving a form of class notice and
7
     ordering State Farm to provide an updated list of class members. On July 2, 2018, State Farm
8
9    produced a list of all claims involving PIP non-payments based on Reason Code SF546 or
10
     SF537 for medical services provided between April 19, 2008 and June 15, 20181, including
11
     participant names and addresses. That list included about 4,117 unique names.
12
13            On August 21, 2018, the parties, using professional mediator Robert Kaplan, mediated
14
     the dispute in San Diego, California and reached a written settlement that is explained in greater
15
     detail below.
16
17       C. Settlement Negotiations and Overview of the Settlement
18
              After the Supreme Court of Washington issued its opinion, the parties began to discuss
19
     various potential frameworks for settlement, and further discussed potential mediators.
20
21   Eventually the parties agreed to an all-day mediation with a nationally-renowned mediator,
22
     Robert Kaplan, from San Diego, California. The mediation took place on August 21, 2018 in
23
     San Diego.
24
25            All negotiations were at arm's length and well informed by: (i) extensive discovery
26
     including substantial document productions of 60 claim files and claims handling practices,
27
     training materials and manuals; (ii) additional discovery that included depositions of a claims
28
29
     1
      State Farm asserts that after the Supreme Court decision it immediately terminated its use of the MMI standard,
30   and therefore the parties have agreed for purposes of settlement that the class ends as of June 15, 2018.
      MOTION FOR PRELIMINARY APPROVAL --5                                             VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ      c
                                                                                           A Professional Service Corporation
                                                                                               721 45th Street N.E.
                                                                                             Auburn, WA 98002-1381
                                                                                       (253) 859-8899 • Fax (866) 947-4646
          Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 13 of 33



1    handler, a supervisor, an IT professional, and a variety of other witnesses; (iii) Plaintiff’s
2
     expert’s analysis of the thousands of pages of claim files and claims handling methods,; (iv)
3
     extensive motions materials and multiple appeals, including briefing to the Supreme Court of
4
5    Washington on two certified questions; and (v) statistical analysis by Plaintiff’s expert regarding
6
     the amounts of denied claims, i.e., damages.
7
              The mediation was adversarial and contentious and took the entire day to conclude. In
8
9    the end, the parties agreed to the Plaintiff’s lump sum compensation proposal as it better insured
10
     maximum participation and compensation by class members, and is less expensive to
11
     administer, than a “claims made” settlement.
12
13       D. Summary of the Proposed Settlement
14
              According to the mediated settlement, the settlement will be funded by a $18,500,000.00
15
     cash payment by State Farm, which will be paid into a qualified distribution account following
16
17   the Court's final approval of the settlement (the "Gross Settlement Amount"). The detailed terms
18
     of the settlement are set forth in the Agreement, which is attached to the Declaration of Tyler
19
     Firkins as Exhibit A.
20
21            The $18.5 million, less attorneys' fees, costs and administrative expenses awarded by the
22
     Court,     and     any     tax    expenses       payable      from     the Gross       Settlement Amount2                (the
23
     “Net Settlement Amount”), will be distributed to Settlement Class members who do not opt-out
24
25   of the Class Action Settlement in accordance with the Plan of Allocation as attached to the
26
     Settlement Agreement and described in Exhibit A to the Dec. of Firkins. The Plan of Allocation
27
     is based on a distribution formula developed by Plaintiff’s statistical expert, Dr. Paul Sampson
28
29
     2
       After consultation with Rust Consulting it is not anticipated that there will be any substantial tax issues, or tax
30   reporting issues regarding the settlement or payments to Class Member.
      MOTION FOR PRELIMINARY APPROVAL --6                                               VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ       c
                                                                                             A Professional Service Corporation
                                                                                                721 45th Street N.E.
                                                                                              Auburn, WA 98002-1381
                                                                                        (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 14 of 33



1    (the “Distribution Formula”). [See Exhibit A to Firkins Dec.; Sampson Dec.]. The Distribution
2
     Formula reflects Plaintiff's theory of damages and treats all Settlement Class members in a fair
3
     and equitable fashion. Under the Distribution Formula, each Settlement Class member will be
4
5    paid that percentage or fraction of the Net Settlement Amount that such Settlement Class
6
     member’s denied PIP medical and hospital benefits claim represents in relation to the total
7
     amount of denied claims under the three Reasons Codes, SF546, SF537 and SF536, multiplied
8
9    by the Net Settlement Amount. [Id.] Each Settlement Class member’s fractional award under
10
     the Distribution Formula will exceed 100% of their unpaid PIP medical or hospital benefits
11
     claim.
12
13            The Plan of Allocation will be carried out by Class Counsel and Rust Consulting, Inc.
14
     (Settlement Administrator hereafter), a nationally-recognized settlement/claims administrator.
15
     The Settlement Administrator will first set up a tax identification number (TIN) for the
16
17   settlement. Using that TIN, the Settlement Administrator will set up a bank account to receive
18
     the Gross Settlement Amount.       The Settlement Administrator will handle any necessary tax
19
     reporting. Once the Class Action Settlement is finally approved and the payment amounts due
20
21   each participating Settlement Class member are established by the Distribution Formula and
22
     approved by Class Counsel, the Settlement Administrator will print and mail the payments. The
23
     Settlement Administrator will provide a payment register including a listing of all check payees,
24
25   check numbers, and their corresponding payment amounts. If a check is presented that does not
26
     match the file, the bank will contact the Settlement Administrator to determine whether it is
27
     appropriate to clear the check.        Settlement Class Counsel will investigate any distribution
28
29   checks that are returned or not cashed after 90 days. Settlement Class Counsel will make every
30
      MOTION FOR PRELIMINARY APPROVAL --7                               VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                            A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 15 of 33



1    reasonable effort to make sure each Settlement Class member receives payment. Any amounts
2
     unclaimed shall escheat to the state in which the respective Settlement Class member resides
3
     and shall not revert to State Farm.
4
5             Settlement Class Counsel will apply for a 25% contingent fee based on the recovery of
6
     the common fund. The fee is appropriate in this case given the extraordinary risk in the case,
7
     the extraordinary results obtained, and the fact that the litigation has been pending for nearly
8
9    five years and has involved multiple appeals.
10
              The Plaintiff is also seeking an incentive award of $10,000.00 for the Class
11
     Representative in this matter. Mr. Durant and his wife were subjected to discovery, subpoenas
12
13   and depositions in this matter. Mr. Durant also worked with Class Counsel on multiple motions
14
     and was very actively involved in obtaining this extraordinary relief for the Class Members.
15
              As set forth below, the settlement meets the standards for preliminary approval because
16
17   it falls well within the range of possible approval, was the product of extensive arm’s-length
18
     negotiations between experienced counsel and has no obvious deficiencies. The Plaintiff
19
     proposes that the original class action notice be combined with the notice of settlement, as set
20
21   forth in the agreed Class Notice and Notice of Settlement. Exhibit C to the Dec. of Firkins.
22
                                               II. ARGUMENT
23
                A. The Proposed Settlement Satisfies the Criteria for Preliminary Approval
24
25            Judicial policy strongly favors settlement of class actions. Class Plaintiffs v. Seattle, 955
26
     F.2d 1268, 1276 (9th Cir. 1992); Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1238 (9th Cir.
27
     1998).       Approval       of     a class action settlement normally        proceeds              in         two
28
29   stages: preliminary approval, followed by notice to the class, and then final approval. See, e.g.,
30
      MOTION FOR PRELIMINARY APPROVAL --8                                 VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ  c
                                                                              A Professional Service Corporation
                                                                                   721 45th Street N.E.
                                                                                 Auburn, WA 98002-1381
                                                                           (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 16 of 33



1    Nat’l Rural Telecommunications Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal.
2
     2004). This case is now at the first stage of the process. Standards governing
3
     whether preliminary approval should be granted have “both a procedural and a substantive
4
5    component.” Young v. Polo Retail, LLC, No. C-02-4546 VRW, 2006 WL 3050861, at *5 (N.D.
6
     Cal. Oct. 25, 2006). The court in Young, quoting from the Manual for Complex
7
     Litigation and Newberg on Class Actions, explained the procedure as follows.
8
9           “[i]f the proposed settlement appears to be the product of serious, informed, non-
            collusive negotiations, has no obvious deficiencies, does not improperly grant
10
            preferential treatment to class representatives or segments of the class, and falls
11          within the range of possible approval, then the court should direct that
            the notice be given to the class members of a formal fairness hearing . . .
12
            .” Manual for Complex Litigation, Second §30.44 (1985). In addition, “[t]he
13          court may find that the settlement proposal contains some merit, is within the
            range of reasonableness required for a settlement offer, or is presumptively
14
            valid.” Newberg on Class Actions §11.25 (1992).
15
     2006 WL 3050861, at *5 (omission in original); see also Wilson v. Venture Fin. Grp., Inc., No.
16
17   C09-5768BHS,       2011     WL     219692,    at    *2    (W.D.     Wash.        Jan.         24,          2011)
18
     (granting preliminary approval after finding proposed settlement was non-collusive, had no
19
     obvious defects, and was within the range of possible settlement approval). Applying the
20
21   standards set forth above, the proposed settlement should be preliminarily approved.
22
         B. The Settlement Is the Result of a Thorough, Rigorous, and an Adversarial Process
23
            The procedural and settlement history of this case demonstrate an arm’s length,
24
25   adversarial relationship between the parties. The settlement discussions were contentious, with
26
     the parties far apart. However, the participation of a skilled mediator resulted in the parties
27
     reaching a settlement. Courts have recognized that “[t]he assistance of an experienced mediator
28
29   in the settlement process confirms that the settlement is non-collusive.” Satchell v. Fed. Express
30
      MOTION FOR PRELIMINARY APPROVAL --9                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                           A Professional Service Corporation
                                                                                721 45th Street N.E.
                                                                              Auburn, WA 98002-1381
                                                                        (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 17 of 33



1    Corp., No. C03-2659 SI, 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13, 2007); see also In re
2
     Indep. Energy Holdings PLC Sec. Litig., No. 00 Civ. 6689 (SAS), 2003WL 22244676, at *4
3
     (S.D.N.Y. Sept. 29, 2003) (“the fact that the Settlement was reached after exhaustive arm’s-
4
5    length negotiations, with the assistance of a private mediator experienced in complex litigation,
6
     is further proof that it is fair and reasonable”). This presumption is particularly apt given the
7
     lump sum settlement in this case, which insures that Settlement Class members will be paid
8
9    without having to fill out claim forms, thereby ensuring a higher participation and compensation
10
     rate.
11
           C.     The Settlement Merits Preliminary Approval and Class Members Should Be
12
     Given Notice and an Opportunity to Be Heard Concerning the Terms of the Settlement
13
             “[A]t this preliminary approval stage, the court ‘need only determine whether the
14
15   proposed settlement is within the range of possible approval.’ ” Arthur v. Sallie Mae, Inc., No.
16
     C10-0198JLR, 2012 WL 90101, at *9 (W.D. Wash. Jan. 10, 2012); NVIDIA Corp., 2008 WL
17
     5382544, at *2. To determine whether the Settlement is “within the range of possible
18
19   approval,” the Court must evaluate whether the Settlement is “fair, reasonable, and adequate”
20
     and ensure that the agreement is “not the product of fraud or overreaching by, or collusion
21
     between, the negotiating parties.” Officers for Justice v. Civil Serv. Comm'n, 688 F.2d 615, 625
22
23   (9th Cir. 1982); see also In re Pacific Enterprises Securities Litigation, 47 F.3d 373, 377 (9th
24
     Cir. 1995).
25
             This settlement, which requires $18.5 million to be paid by State Farm, is clearly within
26
27   such a range and merits consideration by all of the members of the Class. The settlement
28
     represents a recovery to Settlement Class members of 100% of their actual denied claims, plus
29
     some amount of interest. Further, the settlement method ensures that all Settlement Class
30
      MOTION FOR PRELIMINARY APPROVAL --10                            VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                           A Professional Service Corporation
                                                                                721 45th Street N.E.
                                                                              Auburn, WA 98002-1381
                                                                        (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 18 of 33



1    members who do not opt-out of the Class Action Settlement will recover, rather than only those
2
     that fill out forms, thus ensuring nearly 100% class participation.
3
             The fairness and adequacy of the settlement is further underscored by taking into
4
5    account the obstacles the Settlement Class faces in ultimately succeeding on the merits, as well
6
     as the expense and likely duration of the litigation. See Churchill Vill., L.L.C. v. GE, 361 F.3d
7
     566, 576 (9th Cir. 2004) (citing risk, expense, complexity, and likely duration of further
8
9    litigation as factors supporting approval of settlement).
10
            In the absence of this settlement, the Settlement Class is faced with substantial litigation
11
     risks. It is anticipated that State Farm would, in the absence of a settlement, make a great
12
13   number of arguments, including motions to decertify the Class based on the District Court’s
14
     “grave concerns” with manageability. State Farm will argue numerous legal and substantive
15
     issues. As an example, State Farm will contend that two recent Western District of Washington
16
17   cases undermine the strength of Plaintiff’s claims. T-Mobile USA Inc. v. Selective Ins. Co. of
18
     America, 2017 U.S. Dist. LEXIS 99857 (W.D. Wash. June 27, 2017) (Robart, J.); T-Mobile USA
19
     Inc. v. Selective Ins. Co. of America, 2017 U.S. Dist. LEXIS 174501 (W.D. Wash. Oct. 19,
20
21   2017) (Robart, J.). Pursuant to these cases, State Farm will contend that the class action is not
22
     manageable because each individual insured still needs to prove that they are entitled to
23
     coverage.
24
25          While the Settlement Class has arguments it believes will likely defeat these contentions,
26
     these arguments create risk for the Settlement Class in sustaining the matter as a class action,
27
     and prevailing on the class damages theory.
28
29           State Farm will also claim it has the due process right to litigate its affirmative defenses,
30
      MOTION FOR PRELIMINARY APPROVAL --11                                 VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ c
                                                                               A Professional Service Corporation
                                                                                    721 45th Street N.E.
                                                                                  Auburn, WA 98002-1381
                                                                            (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 19 of 33



1    including settlement and release. Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. 2541, 2561 (2011).
2
     At least two of the 60 sample claims produced during discovery involved written releases of
3
     State Farm, which may extend to all claims alleged in this case. [Dkt. 39, ¶ 18.] Sixteen others
4
5    involved insureds who settled with the third-party tortfeasor. [Dkt. 39, ¶ 14.]                  State Farm
6
     asserts that under Washington law, a PIP claimant that receives full compensation through
7
     settlement with the tortfeasor is barred from recovering further PIP benefits under their contract.
8
9    Reichl v. State Farm Mut. Auto. Ins. Co., 75 Wn. App. 452, 457-458 (1994). State Farm will
10
     argue that application of these and other affirmative defenses cannot be resolved on a class-wide
11
     basis.
12
13            State Farm will also argue against the various legal claims. As an example, State Farm
14
     will contend that Plaintiff cannot establish the essential elements of his CPA claim. The CPA
15
     requires a plaintiff to satisfy five elements: (1) an unfair or deceptive act or practice, (2)
16
17   occurring within trade or business, (3) affecting the public interest, (4) injuring the plaintiff’s
18
     business or property, and (5) a causal relation between the deceptive act and the resulting injury.
19
     Hangman Ridge Training Stables v. Safeco Title Ins. Co., 105 Wn.2d 778, 784 (1986). A
20
21   violation of certain statutes alone is sufficient to satisfy the first two elements as a “per se”
22
     violation of the CPA. Id. at 785. However, even under a per se theory, the last three elements
23
     must be established independently. Id.; Daly v. Unitrin, Inc., 2008 U.S. Dist. LEXIS 46112
24
25   (E.D. Wash. June 11, 2008).
26
              State Farm will contend that the fourth element cannot be satisfied, because unpaid
27
     medical bills do not amount to “injury to business or property.” In Ambach v. French, 167
28
29   Wn.2d 167 (2009), the Washington Supreme Court held that the CPA’s “injury to business or
30
      MOTION FOR PRELIMINARY APPROVAL --12                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                            A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 20 of 33



1    property” language “is restrictive,” and did not encompass medical bills incurred as a result of
2
     personal injury. Id. at 172, 169. State Farm will also argue that Ambach made clear that
3
     “payment for medical treatment … does not transform medical expenses into business or
4
5    property harm.”     Id. at 175.    Relying on Ambach, numerous District Court decisions in
6
     Washington have recently held that claims against an auto insurer for wrongfully denied medical
7
     bills do not satisfy the “injury to business or property” requirement under the CPA. Dees v.
8
9    Allstate, 933 F.Supp.2d 1299, 1310 (W.D. Wash. 2013) (Robart, J.)
10
            While again the Plaintiff has substantial arguments pertaining to these contentions by
11
     State Farm, such class-wide defenses represent risk to the Settlement Class, and represent
12
13   uncertainty as to the fact of recovery, and when a recovery might happen. The substantial
14
     settlement payments represent more than the total losses of the class members as ascertained by
15
     the updated spreadsheets, and statistical analysis.
16
17          State Farm will likely advance a host of additional arguments described in its mediation
18
     materials. It is unnecessary here to list them all, but it is sufficient to say that these arguments
19
     create risks for the Plaintiff Class in continuing this litigation. Instead, this settlement provides
20
21   immediate payment and compensation for Settlement Class members at more than 100% of the
22
     actual unpaid medical bills (as currently estimated).
23
            Taking into account the risks of surviving summary judgment and decertification
24
25   motions and in proving liability and damages at trial, the proposed $18,500,000.00 settlement is
26
     an exceptional result for the Class. The Ninth Circuit has pointed out that the very essence
27
     of settlement is compromise and that a settlement can be acceptable even though it may amount
28
29   to only a fraction of the potential recovery. Linney, 151 F.3d at 1242. However, in this case the
30
      MOTION FOR PRELIMINARY APPROVAL --13                               VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ c
                                                                             A Professional Service Corporation
                                                                                  721 45th Street N.E.
                                                                                Auburn, WA 98002-1381
                                                                          (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 21 of 33



1    settlement pays 100% of the actual denied claims suffered by the Settlement Class members,
2
     and also includes some interest. This recovery is significantly above the average recovery
3
     in class action settlements. See Firkins Dec and Firkins’ Dec. Ex. D. Thus, the proposed Class
4
5    Action Settlement meets the standards for preliminary and final approval.
6
            Additionally, the Plaintiff obtained State Farm’s agreement to include Washington
7
     consumers who had not yet been made a part of the certified class in federal court—those whose
8
9    bills were rejected under Reason Code SF536.
10
            D.     The Court Should Certify a Settlement Class that Amends the Certified
11   Class Definition Per the Settlement Agreement.
12
            As mentioned above, the Court previously granted Plaintiff’s motion for class
13
     certification under Rule 23(b)(3), finding that Plaintiff had met all of the requirements set forth
14
15   in Rule 23(a) and Rule 23(b)(3) for purposes of certification. [Dkt. 50] The Court later
16
     approved of the parties’ stipulation defining the certified class to include State Farm insureds in
17
     Washington who, from April 19, 2008 to the present had a PIP claim denied terminated or
18
19   limited on the grounds that they had reached MMI, using an Explanation of Review form
20
     referencing Reason Codes SF546 or SF537. [Dkt. 81]. Plaintiff now requests that the Class
21
     Definition be amended slightly so as to conform to the Settlement Agreement, and that the
22
23   Court certify for Settlement purposes the following class definition:
24
            State Farm insureds in the state of Washington who, from April 9, 2008 to June
25          15, 2018, had a Personal Injury Protection (PIP) claim for medical or hospital
            benefits denied, terminated or limited by State Farm Mutual Automobile
26
            Insurance Company (State Farm) on the grounds that they had reached Maximum
27          Medical Improvement, using an Explanation of Review form referencing Reason
            Codes SF546, SF536 or SF537.
28
29
30
      MOTION FOR PRELIMINARY APPROVAL --14                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                             A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 22 of 33



1           This definition only differs from the certified Class Definition in two ways: (1) it adds
2
     Reason Code SF536 claims; and (2) revises the date range. During settlement negotiations, the
3
     parties agreed that claimants whose medical bills were denied using Reason Code SF536 should
4
5    be included in the class and share in the settlement proceeds. These individuals were previously
6
     excluded from the class because the random sample of claim files did not include a statistically
7
     valid sample of SF536 claims for expert analysis. Due to the similarity between SF537 and
8
9    SF536, it is equitable and promotes judicial economy to include Reason Code SF536 denials in
10
     the settlement class.
11
            The Parties also agreed that the class period should be revised to: (1) commence on
12
13   “April 9, 2008” (the date of filing of the Complaint, rather than April 19, 2008 (a typographical
14
     error)); and (2) end on “June 15, 2018”, since State Farm ceased using MMI as a basis to deny,
15
     terminate or limit PIP medical or hospital benefits after that date.
16
17          The Court’s prior finding that class treatment of Plaintiff’s claims met the requirements
18
     of Rule 23(a) and (b)(3) applies equally to the only slightly amended class definition. [Dkt. 50].
19
     Among other things, the Court found that: (1) the class “satisfies the numerosity requirement of
20
21   Rule 23(a)” [Dkt. 50, p. 7:17]; (2) “Plaintiff satisfies the commonality requirement of Rule 23(a)
22
     because he alleges that State Farm engaged in the same conduct for each class member by
23
     denying claims based on the MMI standard,” [Dkt. 50, p. 8:17-19]; (3) “Plaintiff satisfies the
24
25   typicality requirement because the course of conduct leading to his alleged injury—that State
26
     Farm denied coverage based on the MMI standard—is the same for all potential class members”
27
     [Dkt. 50, pp. 9:11-14]; and (4) Plaintiff was an adequate class representative under Rule
28
29   23(a)(4). [Dkt. 50, p. 10:17-23]. The Court also found that resolving the common question of
30
      MOTION FOR PRELIMINARY APPROVAL --15                                  VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ c
                                                                                A Professional Service Corporation
                                                                                     721 45th Street N.E.
                                                                                   Auburn, WA 98002-1381
                                                                             (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 23 of 33



1    “whether State Farm’s use of the MMI standard to deny claims is unreasonable” would
2
     predominate over individualized questions [Dkt. 50, p. 11:8-19], and that a class action was
3
     superior to other means of resolving the claims alleged under Rule 23(b)(3). [Dkt. 50, p. 13:5].
4
5    Although the Court noted a concern regarding manageability “in this case moving forward,”
6
     [Dkt. 50, p. 11, fn 5], manageability is not an issue with respect to a settlement class, because
7
     settlement avoids the need for trial. Amchem Products v. Windsor, 521 U.S. 591, 620 (1997);
8
9    Span v. J.C. Penney Corp., 314 F.R.D. 312,318 (C.D. Cal. 2016).
10
          E.     Plaintiffs’ Requested Attorney Fees and Class Representative Incentive
11   Award are Fair and Reasonable.
12
                    1.      Class Counsel attorney fees and costs
13
            This Court should preliminarily approve this Class Action Settlement including the
14
15   proposed attorney fee, subject to final approval. Class Counsel whose efforts create a common
16
     fund of money for class members are entitled to a payment from that fund. Boeing Co. v. Van
17
     Gemert, 444 U.S. 472, 478 (1980) (“[A] litigant or a lawyer who recovers a common fund for
18
19   the benefit of persons other than himself or his client is entitled to a reasonable
20
     attorney's fee from the fund as a whole.”); Fischel v. Equitable Life Assur. Society of U.S., 307
21
     F.3d 997, 1006 (9th Cir. 2002); Syed v. M-I LLC, No. 1:14-742 WBS BAM, 2016 WL 310135,
22
23   at *9 (E.D. Cal. Jan. 26, 2016) (quoting Boeing). Put another way, “those who benefit from the
24
     creation of the fund should share the wealth with the lawyers whose skill and effort helped
25
     create it.” In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1300 (9th Cir.
26
27   1994) (“WPPSS”). Moreover, awards of fair attorney's fees from a common fund should also
28
     serve to encourage skilled counsel to represent those who seek redress for damages inflicted on
29
30
      MOTION FOR PRELIMINARY APPROVAL --16                             VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                           A Professional Service Corporation
                                                                                721 45th Street N.E.
                                                                              Auburn, WA 98002-1381
                                                                        (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 24 of 33



1    entire classes of people, and to discourage future alleged misconduct of a similar nature. See,
2
     e.g., In re MetLife Demutualization Litig., 689 F. Supp. 2d 297, 356 (E.D.N.Y. 2010).
3
            The district court has the discretion to award attorneys’ fees as either a percentage of the
4
5    common fund or by using the lodestar method, depending on the circumstances. Courts most
6
     often use the percentage method. See In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1046
7
     (N.D. Cal. 2008) (stating “use of the percentage method in common fund cases appears to be
8
9    dominant” and its “advantages . . . have been described thoroughly by other courts.”); Vizcaino
10
     v. Microsoft Corp., 290 F.3d 1043, 1050 (9th Cir. 2002) (approving use of percentage
11
     method); In re Activision Sec. Litig., 723 F. Supp. 1373, 1378 (N.D. Cal. 1989) (“this court
12
13   concludes that in class action common fund cases the better practice is to set a percentage fee”).
14
     This percentage method is particularly appropriate where, as here, “the benefit to the class is
15
     easily quantified.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir.
16
17   2011). Whichever method is used, the court “ha[s] an independent obligation to ensure that the
18
     award, like the settlement itself, is reasonable, even if the parties have already agreed to an
19
     amount.” Bluetooth., 654 F.3d at 941.
20
21          The Court should use the percentage-of-the-common fund method here for the same
22
     reasons most other courts employ that method. First, percentage approaches are the standard
23
     contingent-fee arrangements in non-class action cases and awarding them in cases like these acts
24
25   as a strong incentive to attorneys to take risky cases such as this. Moreover, the percentage
26
     method aligns the interest of the attorney and client, while avoiding the downsides of the
27
     lodestar method. It provides class counsel with a strong incentive to effectuate the maximum
28
29   possible recovery in the shortest amount of time, which is a tangible benefit to class members
30
      MOTION FOR PRELIMINARY APPROVAL --17                             VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                            A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 25 of 33



1    and the judicial system. The “lodestar method is difficult to apply, time-consuming to
2
     administer, inconsistent in result, and capable of manipulation” and “creates inherent incentive
3
     to prolong the litigation until sufficient hours have been expended.” Manual for Complex
4
5    Litigation (Fourth) § 14.121 (2004); see also Vizcaino, 290 F.3d at 1050 n.5 (“The lodestar
6
     method is merely a cross-check on the reasonableness of a percentage figure, and it is widely
7
     recognized that the lodestar method creates incentives for counsel to expend more hours than
8
9    may be necessary on litigating a case so as to recover a reasonable fee . . . .”); Bluetooth, 654
10
     F.3d at 942 (use of the percentage method avoids “ ‘the often more time-consuming task of
11
     calculating the lodestar’ ”).
12
13           In determining, the reasonable percentage of recovery to apply, the Court should
14
     consider all of the circumstances. Bluetooth, 654 F.3d at 941; Vizcaino, 290 F.3d at 1048.
15
     Factors to consider include:
16
17               • the quality of the results obtained;
                 • the size of the recovery;
18               • whether the litigation created benefits outside of the monetary recovery for the class;
19               • whether the case was pursued in the absence of supporting precedents;
                 • expertise exhibited by counsel in handling of the case;
20               • the risk counsel faced of losing the case;
21               • the complexity of the case; and
                 • the length of the litigation.
22                  .
23   Vizcaino, 290 F.3d at 1048-49.

24           For purposes of preliminary approval, the Plaintiff submits that consideration of these
25
     factors supports an attorneys’ fees award of 25% of the common fund, which is $4,625,000. The
26
27   reasonableness of this fee is supported by the excellent quality of the result obtained.

28                   a.      The Results Achieved
29
             One of the most important factors in determining the reasonableness of a fee is the result
30
      MOTION FOR PRELIMINARY APPROVAL --18                                 VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ    c
                                                                                A Professional Service Corporation
                                                                                     721 45th Street N.E.
                                                                                   Auburn, WA 98002-1381
                                                                             (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 26 of 33



1    achieved for the class. See Hensley v. Eckerhart, 461 U.S. 424, 436 (1983) (“most critical factor
2
     is the degree of success obtained”); Vizcaino, 290 F.3d at 1048. Here, Plaintiff brought this case
3
     to accomplish two goals: stopping the challenged practice and obtaining compensation for the
4
5    Class. Plaintiff has succeeded in both.
6
            First, the proposed settlement expands the certified class. The settlement includes not
7
     only those insureds who had medical bills denied using the reason codes included in certified
8
9    class (SF546 and SF537), but also adds reason code SF536. This brings into the settlement
10
     claimants who had medical bills denied based on the results of a records review.
11
            The settlement covers all medical bills denied under these three reason codes for over
12
13   ten years, to include April 9, 2008 to June 15, 2018. According to preliminary calculations,
14
     Settlement Class members will receive 100% of their actual improperly unpaid medical bills,
15
     even after attorneys’ fees, costs and administrative fees. See Declaration of Firkins. Moreover,
16
17   there are over 4,000 Washington consumers who will be benefitted by this substantial
18
     settlement. Therefore, the results obtained for the class are well above the nominal amounts
19
     sometimes seen in class actions, and according to a certain study are at the very highest range of
20
21   recoveries. See Exhibit D to Firkins declaration.
22
            However, the results obtained by Settlement Class Counsel are more than just monetary.
23
     State Farm has ended its practice of adjusting PIP claims using the MMI standard.
24
25                  b.      Benefits Outside the Class
26
            The work performed by Plaintiff’s counsel in this matter has had a tangible benefit not
27
     only to members of the class who will receive monetary awards from the common fund, but also
28
29   to all persons in the state of Washington who receive PIP benefits through their automobile
30
      MOTION FOR PRELIMINARY APPROVAL --19                             VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                           A Professional Service Corporation
                                                                                721 45th Street N.E.
                                                                              Auburn, WA 98002-1381
                                                                        (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 27 of 33



1    insurers. In the wake of the Washington Supreme Court’s decision, State Farm has ended its
2
     practice of using the MMI standard to adjust PIP claims. Other insurers such as Allstate have
3
     followed suit. Firkins declaration. Further, the decision in Durant v. State Farm means that
4
5    from this date forward, no insurer in the state of Washington will not be able to deny PIP
6
     benefits because treatment is “palliative” or not “curative.” This will result in fewer denied
7
     benefits to all Washington insureds Therefore, the settlement and proposed fee is appropriate for
8
9    preliminary approval.
10
                    c.       Complexity of Case
11
            This case raised a host of complex issues with -- in many instances -- relatively few
12
13   useful precedents, unlike fields such as securities fraud and antitrust where caselaw is far more
14
     developed. To prevail, Plaintiff needed to establish, in addition to the elements of his claims
15
     under IFCA and the CPA, that: (1) the MMI standard is not consistent with WAC 284-30-
16
17   395(1), a regulation that had not been construed by any court; and (2) that the MMI standard
18
     was not consistent with the terms “reasonable” and “necessary,” neither of which is defined by
19
     regulation. The case also raised numerous technical issues for class certification, particularly as
20
21   it related to how the class should be defined, the manageability of the class and whether
22
     causation could be established on a class level. In order to certify the class in this matter,
23
     Plaintiff had to engage in pre-certification discovery, which State Farm resisted. These issues
24
25   are complex, and required in-depth factual discovery, expert analysis, extensive document
26
     review, and legal analysis.
27
            Courts have often found that complex cases merit an upward adjustment to the 25
28
29   percent benchmark. In re Cathode Ray Tube (CRT) Antitrust Litig., No. 1917, 2016 WL
30
      MOTION FOR PRELIMINARY APPROVAL --20                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ  c
                                                                            A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 28 of 33



1    4126533, at *5 (N.D. Cal. Aug. 3, 2016); In re Apple Computer, Inc. Derivative Litig., No. C
2
     06-4128 JF (HRL), 2008 WL 4820784, at *4 (N.D. Cal. Nov. 5, 2008). Certainly, a complex
3
     case such as this one does not merit any reduction to the requested fee.
4
5                   d.      Counsels' Skill, Experience and Effort
6
            The Court is in the best position to evaluate the counsel's skill in the prosecution of this
7
     particular action. Much of counsels' efforts, however, have taken place outside of the courtroom
8
9    itself, conducting the initial investigation of the case, crafting the arguments that formed the
10
     basis for the numerous pleadings filed in this matter, negotiating discovery disputes, organizing
11
     and conducting the review of the thousands pages of documents produced by Defendant and
12
13   obtained from public records requests, preparing for and conducting depositions of key
14
     witnesses, preparing and defending Plaintiff’s deposition, consulting with and defending the
15
     depositions of two experts, working with a mediator to negotiate the proposed settlement,
16
17   further negotiations to finalize the terms of the settlement, and working with State Farm on
18
     numerous issues related to notice, claims processing and the development of an fair, reasonable
19
     and appropriate plan of allocation. Settlement Class Counsel devoted hundreds of attorney hours
20
21   over the course of five years. This represented a very significant commitment of resources,
22
     particularly since Mr. Firkins’ firm has only four litigation attorneys and Mr. Nauheim is a solo
23
     practitioner. Compare Boyd v. Bank of Am. Corp., No. SACV 13-0561- DOC, 2014 WL
24
25   6473804, at *10 (C.D. Cal. Nov. 18, 2014) (upwards adjustment to benchmark warranted where
26
     “[b]oth of the firms representing the Class are small firms with fewer than fifteen attorneys.
27
     Firms of this size face even greater risks in litigating large class actions with no guarantee of
28
29   payment.”).
30
      MOTION FOR PRELIMINARY APPROVAL --21                             VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                            A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 29 of 33



1                   e.      Additional Factors
2
            The 25% fee is also warranted for preliminary approval based on the length of the
3
     litigation and the risk of the case. As detailed above, Class Counsel’s efforts began five years
4
5    ago, when Mr. Nauheim began to research the issue of a potential class action, and then
6
     contacted Mr. Firkins. A great amount of time was invested even before filing suit, in
7
     developing legal arguments and strategy and drafting pleadings, motions and discovery.
8
9           In summary, the proposed 25% contingent fee from the common fund created by Class
10
     Counsel’s efforts merit consideration of final approval and should be preliminarily approved by
11
     this Court.
12
13          2.      Incentive award for the Class Representative.
14
            This Court should also preliminarily approve a $10,000.00 incentive award for Mr.
15
     Durant. Incentive awards “are intended to compensate class representatives for work done on
16
17   behalf of the class, to make up for financial or reputational risk undertaken in bringing
18
     the action, and, sometimes, to recognize their willingness to act as a private attorney
19
     general.” Rodriguez v. W. Publ'g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). Mr. Durant and
20
21   his wife were subjected to discovery, subpoenas and depositions in this matter. Mr. Durant also
22
     worked with Settlement Class Counsel on multiple motions, and was very actively involved in
23
     obtaining this extraordinary relief for the Class Members. Given the amount of total recovery,
24
25   an award of $10,000 to Mr. Durant is more than fair. See Ikuseghan v. Multicare Health Sys.,
26
     No. C14-5539 BHS, 2016 WL 4363198, at *3 (W.D. Wash. Aug. 16, 2016) (approving $15,000
27
     incentive award where settlement fund totaled $2.5 million).
28
29
30
      MOTION FOR PRELIMINARY APPROVAL --22                            VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                          A Professional Service Corporation
                                                                               721 45th Street N.E.
                                                                             Auburn, WA 98002-1381
                                                                       (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 30 of 33



1       F. Members of the Class Should Be Given an Opportunity to Request Exclusion
2
            This Court previously approved a class notice that allowed a time in which class
3
     members could request exclusion. The proposed amended Notice includes many of the same
4
5    provisions previously approved by this Court, expanded to include Reason Code SF536 claims.
6
     Notice of any proposed class action settlement should also advise members of the Class of the
7
     method for requesting exclusion from the Class, the time within which they can make such
8
9    decision, the manner in which they can advise the Settlement Administrator of their decision to
10
     request exclusion, and the date and time of the final approval hearing. See Fed. R. Civ. P.
11
     23(c)(2)(B). The proposed amended Notice, attached to the proposed Preliminary Approval
12
13   Order as Exhibit A, meets all of these requirements. Id.
14
        G. The Proposed Notice Satisfies Rules 23(D) and (E) and Due Process
15
            Rule 23(e) requires that notice of a proposed class action settlement be provided “in a
16
17   reasonable manner to all class members who would be bound” by the proposed settlement. Fed.
18
     R. Civ. P. 23(e)(1). Rule 23(e) notice is designed to apprise class members of the key terms of
19
     the settlement and of their rights in connection with the settlement. See Churchill Vill., LLC v.
20
21   Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (the notice should “generally describe[] the terms
22
     of the settlement in sufficient detail to alert those with adverse viewpoints to investigate and to
23
     come forward and be heard”).
24
25          The Court has substantial flexibility and discretion to determine the method of providing
26
     this notice. Indeed, “Rule 23 essentially gives the court complete discretion as to the manner of
27
     service of settlement notice.” Santos v. Camacho, No. 04-00006, 2007 WL 81868, at *7 (D.
28
29   Guam Jan. 9, 2007) (citing Franks v. Kroger Co., 649 F.2d 1216, 1222-23 (6th Cir.
30
      MOTION FOR PRELIMINARY APPROVAL --23                              VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                            A Professional Service Corporation
                                                                                 721 45th Street N.E.
                                                                               Auburn, WA 98002-1381
                                                                         (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 31 of 33



1    1981)); accord Colesberry v. Ruiz Food Prods., Inc., No. 04-5516, 2006 WL 1875444, at *7
2
     (E.D. Cal. June 30, 2006); see also Handschu v. Special Servs. Div., 787 F.2d 828, 833 (2d Cir.
3
     1986); In re MetLife Demutualization Litig., 689 F. Supp. 2d 297, 345 (E.D.N.Y. 2010); 7B
4
5    Federal Practice & Procedure § 1797.6 (3d ed. 2015) (under Rule 23(e), “[t]he court has
6
     complete discretion in determining what constitutes a reasonable notice scheme, both in terms
7
     of how notice is given and what it contains”).
8
9            The proposed method of notice is to directly mail the Notice to the Settlement Class
10
     members, as determined from State Farm’s records and a search of the National Change of
11
     Address (“NCOA”) Database. State Farm is required to maintain records regarding all claims
12
13   and has done so. The administrator, Rust Consulting, will then check the addresses for updates
14
     through the US Post Office using a service they have developed in partnership with the USPS.
15
     Any mail that is returned will be catalogued, and investigation will be made by both Class
16
17   Counsel and Rust Consulting for an appropriate address, and the notice will be re-sent
18
     thereafter.
19
             The Notice to be mailed to Settlement Class members will include a description of the
20
21   Class Action, a summary of the terms of the Class Action Settlement, the date of the Final
22
     Approval Hearing, how to obtain more information, and an explanation of Settlement
23
     Class members' right to object to the Class Action Settlement. The Notice also provides
24
25   Settlement Class members with the opportunity to opt out of the Class Action Settlement
26
     pursuant to Rule 23. The Notice will also be published on the website established for this
27
     lawsuit, www.durantvstatefarm.com, and will be mailed or emailed to any Settlement
28
29
30
      MOTION FOR PRELIMINARY APPROVAL --24                           VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                         A Professional Service Corporation
                                                                              721 45th Street N.E.
                                                                            Auburn, WA 98002-1381
                                                                      (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 32 of 33



1    Class member who requests a copy by mail, email or telephone prior to the Final
2
     Approval Hearing.
3
            Notice must be “reasonably calculated, under all the circumstances, to apprise interested
4
5    parties of the pendency of the action and afford them an opportunity to present their
6
     objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950); Mendoza v.
7
     United States, 623 F.2d 1338, 1352 (9th Cir. 1980). The proposed method of notice is
8
9    appropriate.
10
            The form and substance of the notice is sufficient. “Notice is satisfactory if it ‘generally
11
     describes the terms of the settlement in sufficient detail to alert those with adverse viewpoints to
12
13   investigate and to come forward and be heard.’” Churchill Vill., 361 F.3d at 575
14
     (quoting Mendoza, 623 F.2d at 1352). The proposed Notice describes in plain English the terms
15
     of the settlement, the maximum counsel fees and expenses that will be sought, the procedure for
16
17   requesting exclusion from the Settlement Class, the procedure for objecting to the settlement,
18
     the procedure for participating in the settlement, and the date and place of the fairness hearing.
19
     The Notice will fairly apprise Settlement Class members of the settlement and their options with
20
21   respect thereto, and fully satisfies all due process requirements.
22
                               IV. PROPOSED SCHEDULE OF EVENTS
23
            Plaintiff requests that the Court set the following deadlines with respect to the Class
24
     Action Settlement:
25
            1.    Date by which the Notice is mailed to Settlement Class Members: Thirty (30)
26
     days from the date of the Preliminary Approval Order
27
            2.     Date by which to file Motion for Attorneys' Fees, Costs and Expenses: Sixty
28
     (60) days from the date of the Preliminary Approval Order
29
30
      MOTION FOR PRELIMINARY APPROVAL --25                                VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJ c
                                                                              A Professional Service Corporation
                                                                                   721 45th Street N.E.
                                                                                 Auburn, WA 98002-1381
                                                                           (253) 859-8899 • Fax (866) 947-4646
         Case 2:15-cv-01710-RAJ Document 105 Filed 10/11/18 Page 33 of 33



1           3.      Last day to request exclusion from the Settlement Class: Ninety (90) days from
     the date of the Preliminary Approval Order
2
3           4.     Last day for Settlement Class Members to file objections to the settlement or
     attorney fees, costs and expenses application: Ninety (90) days from the date of the
4
     Preliminary Approval Order
5
            5.     Date by which Settlement Class Counsel will Provide Defense Counsel with Opt-
6
     Out List: One hundred (100) days from the date of the Preliminary Approval Order
7
            6.     Last Day for Settlement Class Counsel to File Motion for Final Approval of
8
     Class Action Settlement: One hundred ten (110) days from the date of the Preliminary
9    Approval Order
10
            7.      Last day to file any reply to objections: One hundred ten (110) days from the
11   date of this Order
12
            This proposed schedule is similar to those used and approved by numerous courts
13
     in class action settlements and provides due process to Class Members with respect to their
14
15   rights concerning the settlement. See Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1374-75
16
     (9th Cir. 1993). Further, the schedule was the product of negotiation between the parties after
17
     consulting with Rust Consulting, Inc.
18
19                               V. PROPOSED STAY & CONCLUSION
20
            Plaintiff also requests that the Court order a stay of all deadlines, dates and proceedings
21
     in this matter unrelated to the Class Action Settlement, pending the Final Approval Hearing.
22
23          For the reasons set forth above, Plaintiff respectfully requests that the Court grant this
24
     Motion and enter the proposed order submitted herewith.
25
            DATED this 28th day of September, 2018.
26
                                               VAN SICLEN, STOCKS & FIRKINS
27                                                 /s/ Tyler K. Firkins
                                               By_________________________________
28
                                                 Tyler K. Firkins, WSBA # 20964
29                                               David Nauheim/Attorneys for Plaintiff Class
30
      MOTION FOR PRELIMINARY APPROVAL --26                             VAN SICLEN, STOCKS & FIRKINS
      CASE NO. 2-15-CV-01710 -RAJc
                                                                           A Professional Service Corporation
                                                                                721 45th Street N.E.
                                                                              Auburn, WA 98002-1381
                                                                        (253) 859-8899 • Fax (866) 947-4646
